Citation Nr: 9935085	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  94-09 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by memory loss, secondary to Halcion therapy.

2.  Entitlement to service connection for disability 
manifested by speech delays, secondary to Halcion therapy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


REMAND

The record indicates that the veteran served on active duty 
from March 1959 to May 1962, from November 1963 to February 
1968, and from March 1968 to October 1971.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal of a 
March 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Salt Lake City, Utah.  
Jurisdiction over the veteran's claims folders was 
subsequently transferred to the Medical and Regional Office 
Center (RO) in Cheyenne, Wyoming.

The veteran testified at his personal hearing before the 
undersigned at the RO in Cheyenne, Wyoming, in July 1999, 
that he was to be tested soon at a VA medical center to 
determine whether he has any disabilities due to Halcion 
therapy.  The Board notes that records pertaining to VA 
treatment or evaluation of the veteran since July 1999 have 
been associated with the claims folders.  

VA has a duty to obtain possibly pertinent records that are 
in the government's custody.  Therefore, the case is REMANDED 
to the RO for the following actions:

1. The RO should request the veteran 
to identify the medical 
facility(ies) and the approximate 
dates of treatment or evaluation for 
any pertinent VA records which have 
not already been obtained and 
associated with the claims folders.  
When the requested information has 
been received, the RO should obtain 
a copy of all pertinent VA records 
which have not already been 
obtained.

2.  The veteran should again be 
requested to provide medical 
evidence, such as a statement from a 
physician, supporting his contention 
that he has disabilities manifested 
by memory loss and speech delays due 
to Halcion therapy.

3.  Then, the RO should undertake 
any other indicated development and 
readjudicate the issues on appeal, 
based on all evidence received since 
the issuance of the statement of the 
case in September 1993.  If the 
benefits sought on appeal are not 
granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case 
and afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



